Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED PURCHASE AGREEMENT (“Amendment”)
dated this 21 st day of June, 2010, is made by and among STONEMOR OPERATING LLC,
a Delaware limited liability company (“StoneMor LLC”), joined herein by its
indirect subsidiaries, STONEMOR INDIANA LLC, an Indiana limited liability
company (“Buyer LLC”), STONEMOR INDIANA SUBSIDIARY LLC, an Indiana limited
liability company (“Buyer NQ Sub”) and OHIO CEMETERY HOLDINGS, INC., an Ohio
non-profit corporation (“Ohio Non-Profit” and collectively with Buyer LLC, Buyer
NQ Sub and StoneMor LLC, “Buyer”), GILL FUNERAL HOME, LLC, an Indiana limited
liability company (“Gill”), GARDENS OF MEMORY CEMETERY, LLC, an Indiana limited
liability company (“Gardens of Memory”), GARDEN VIEW FUNERAL HOME, LLC, an
Indiana limited liability company (“Garden View”), FOREST LAWN FUNERAL HOME
PROPERTIES, LLC, an Indiana limited liability company (“Forest Lawn”), HERITAGE
HILLS MEMORY GARDENS OF OHIO LTD., an Ohio limited liability company
(“Heritage”), ROYAL OAK MEMORIAL GARDENS OF OHIO LTD., an Ohio limited liability
company (“Royal Oak”), MEMORY GARDENS MANAGEMENT CORPORATION, an Indiana
corporation (“MGMC”); ANSURE MORTUARIES OF INDIANA, LLC, an Indiana limited
liability company (“Ansure”), and its sole member, ROBERT E. NELMS (“Nelms”),
ROBERT NELMS, LLC and LYNNETTE GRAY, the receiver appointed by the Court with
respect to the business of Ansure and its subsidiaries (the “Receiver”).

RECITALS:

WHEREAS, Buyer, all or certain of the Sellers and the Receiver (solely for
purposes of Sections 5.5, 5.11, 5.12, 5.14, 5.19 and 11.11 therein), are parties
to that certain Amended and Restated Purchase Agreement (the “Purchase
Agreement”) dated April 2, 2010; all capitalized terms not otherwise defined
herein shall have the meanings given to such terms in the Purchase Agreement;
and

WHEREAS, the parties signatories hereto desire to amend the Purchase Agreement
as further set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the parties,
intending to be legally bound hereby, agree as follows:

 

1



--------------------------------------------------------------------------------

1. Addition of an Asset Seller. By executing this Amendment, Robert Nelms, LLC
joins and is hereby added to the Purchase Agreement as an “Asset Seller”.

2. Amendment to Section 3.7(b). The text of Section 3.7(b) of the Purchase
Agreement is hereby deleted and replaced in its entirety with the following
text:

“The Owned Business shall not include those items specifically identified in
Schedule 3.7 as being excluded from the Acquired Assets hereunder (the “Excluded
Assets”).”

3. Amendment to Section 3.19(e). The text of Section 3.19(e) of the Purchase
Agreement is hereby deleted and replaced in its entirety with the following
text:

“Except as provided in Schedule 3.19, no underground storage tanks are present
at the Real Property.”

4. Amendment to Section 3.29. The text of Section 3.29 of the Purchase Agreement
is hereby deleted and replaced in its entirety with the following text:

“Except as provided in Schedule 3.29, no Seller nor any Person acting on behalf
of any Seller has agreed to pay to any Person any commission, finder’s or
investment banking fee, or similar payment in connection with this Agreement, or
the transactions contemplated thereby, nor has any Seller, or any Person acting
on behalf of any Seller, taken any action on which a claim for any such payment
could be based.

5. Amendment to Section 3.34. The heading and the text of Section 3.34 of the
Purchase Agreement is hereby deleted and replaced in its entirety with the
following:

“No Other Representations or Warranties; Sellers’ Knowledge. Except as expressly
stated in this Agreement, Sellers make no other representation or warranty of
any kind whatsoever. Any representation or warranties made by a Seller with
respect to a date after the Appointment Date is made to the Knowledge of such
Seller; provided however, that (i) with respect to any representation or
warranty made hereunder which relates to a period which is both prior and after
the Appointment Date, the qualification as to such Seller’s Knowledge set forth
herein shall apply only to the period after the Appointment Date, and (ii) any
representation or warranty made by a Seller hereunder as to a date which is
after the Appointment Date that, due to facts, circumstances or events existing
prior to the Appointment Date, would have been breached but for such knowledge
qualifier shall be deemed to have been breached by the Sellers notwithstanding
anything to the contrary in this Agreement. The Knowledge of the Receiver shall
in no event include the knowledge of any other person. The provisions of this
Section 3.34 replace, supersede and are in lieu of any qualification to the
Sellers’ and Receiver’s Knowledge included in this Agreement with respect to any
period after the Appointment Date.”

 

2



--------------------------------------------------------------------------------

6. Amendment to Section 5.13. The text of Section 5.13 of the Purchase Agreement
is hereby deleted and replaced in its entirety with the following text:

“That certain loan of Comerica Bank N.A. secured by assets of certain of the
Companies (the “Comerica Loan”) shall be paid off by the Buyer at Closing
pursuant to a payoff letter to be provided by Comerica Bank in form and
substance satisfactory to Buyer. Buyer agrees that out of the proceeds of the
Smith Barney Account which are to be assigned to Buyer pursuant to Section 1.1
above, the amount referenced in Schedule 11.1 will be set aside on account of
Nelms’ tax liabilities incurred in connection with the liquidation of the Smith
Barney Account and will be forwarded to the IRS at the Closing, promptly after
receiving the proceeds of the Smith Barney Account.”

7. Amendment to Section 5.16. The text of Section 5.16 of the Purchase Agreement
is hereby deleted and replaced in its entirety with the following text:

“Buyer will offer those employees of the Owned Business who (i) have been
employed by the Owned Business on or prior to the Closing Date; (ii) are
eligible for health benefit continuation coverage pursuant to Section 4980B of
the Code and Sections 601 through 609 of ERISA as of the Closing Date; and
(iii) will not be employed by Buyer after the Closing (the “Eligible Employees”)
to receive, at their expense, such continuing coverage. Buyer shall pay the
subsidy payable in connection with such payment for the Eligible Employees
provided and only for so long as Buyer or the Asset Sellers have the obligation
to do so pursuant to applicable law. Buyer will also assume all claims incurred
on the Company Benefit Plans on or before the Closing Date which have not been
reported on or prior to the Closing Date.”

8. Amendment to Section 5.17. The text of Section 5.17 of the Purchase Agreement
is hereby deleted and replaced in its entirety with the following text:

“Immediately following Closing and as required by applicable Laws, Buyer shall
furnish notice to customers under the Pre-/At-Need Contracts advising them of
the closing of the transactions contemplated hereby and that Buyer or the
Companies, as the case may be, will perform the Pre-/At-Need Contracts and
identifying the escrow agent with whom escrow funds related to such contracts
are held. Buyer will deliver such notice in the form customarily provided by
Buyer after acquisition of a cemetery, which notice shall be delivered or posted
to the customers’ last known address.”

9. Amendment to Section 5.18. The text of Section 5.18 of the Purchase Agreement
is hereby deleted and replaced in its entirety with the following text:

Access to Office Space and Information. For a period of ninety (90) days after
the Closing (the “Use Period”), Buyer may use the corporate office of Memory
Gardens Management Corporation located at the eighth floor of the building
located at 10 West Market Street, Indianapolis, Indiana (the “Premises”),
including the fixtures, furniture and property located therein. Neither Sellers
nor the Receiver may unreasonably interfere Buyer’s use of the Premises

 

3



--------------------------------------------------------------------------------

during the Use Period or remove from the Premises any fixtures, furniture and
property (including any computers and servers) located therein; provided,
however, that as soon as practicable, and after Buyer has copied all the
information pertaining to the Owned Business with respect thereto, one server
may be removed and delivered to American Bronze Craft, Inc. Buyer will be
responsible for any damage to the Premises occurring during the Use Period that
causes Sellers to incur any liability to Keybank National Association, the
sublandlord of the Premises (“Keybank”) in addition to those amounts paid by
Buyer (either directly or via the Receiver) to Keybank pursuant to the Agreement
for Mutual Release of Claims and Termination of Sublease (the “Sublease
Termination”), dated as of June 21, 2010, by the Sublandlord (as defined
therein) and the Subtenant (as defined therein). Except as provided in the
Sublease Termination, neither Sellers nor the Receiver may terminate the any
agreement for the sublease or use of the Premises without Buyer’s prior written
consent.

10. Amendment to Section 6.2(t). The text of Section 6.2(t) of the Purchase
Agreement is hereby deleted and replaced in its entirety with the following
text:

“The sale by Robert Nelms, LLC of the Corinthian Services Interest to Corinthian
Services of Iowa, LLC shall have been consummated on or before the Closing Date
on terms acceptable to Buyer and the proceeds to such sale shall have been
forwarded to Buyer.”

11. Amendments to Section 11.1.

(a) The text of the defined term “Closeout Account” is hereby deleted and
replaced in its entirety with the following text:

““Closeout Account” shall have the meaning as set forth in Section 11.12.”

(b) The text of the last paragraph of the defined term “Retained Liabilities” in
Section 11.1 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following text:

“Notwithstanding the foregoing, the Liabilities, claims and demands set forth in
Schedule 11.1 which will be prepared by the Buyer and agreed to by Nelms and the
Receiver on or prior to the Closing will not be considered Retained Liabilities
and will be paid by the Buyer in the amounts reflected on Schedule 11.1 or as
allowed by the Court.”

(c) The text of the defined term ““Sellers’ Knowledge”, “Knowledge of the
Sellers” or any other reference to the “Knowledge” of one or more Sellers” is
hereby deleted and replaced in its entirety with the following text:

“means (i) with respect to period prior to the Appointment Date the knowledge of
(A) Robert E. Nelms, (B) Ronald P. Robertson and (C) any other individual who is
serving as a director, officer or manager of the Companies or Ansure. For
purposes of this definition, the persons referenced in the immediately preceding
sentence shall be deemed to have knowledge of matters of which any individual
assigned by a third-party representative or advisor of Sellers to provide
substantial services in connection with the transaction contemplated hereby has
actual

 

4



--------------------------------------------------------------------------------

knowledge; and (ii) with respect to periods after the Appointment Date, the
actual knowledge of Robert E. Nelms, Ronald P. Robertson or Barry Bedford.”

12. Amendment to Section 11.2(c)(1). The text of Section 11.2(c)(1) of the
Purchase Agreement is hereby deleted and replaced in its entirety with the
following text:

“if to Sellers, to:

Michael P. Wyman

4602 Waters Edge Way

Greenwood, Indiana 46173

with a copy to:

Mark Waterfill, Attorney at Law

Benesch/Dann Pecar

One American Square, Suite 2300

Indianapolis, Indiana 46282”

13. Amendment to Section 11.11.

(a) In the 11th line of Section 11.11 of the Purchase Agreement, after the word
“seeking”, the following text shall be deleted:

“: (x) to recognize Buyer or any entity designated by Buyer as the party in
interest with respect to the Misappropriation Claims; and (y)”

(b) In the 19 th line of Section 11.11 of the Purchase Agreement, after the word
“hereunder”, the following text shall be inserted:

“including with respect to the Receiver sending or delivering the Hello Letters
as required by law as or taking any action set forth in Section 5.17 herein and
further”

14. Amendment to Section 11.12. At the end of Section 11.12 the following text
shall be added:

“The Receiver shall keep a record of all expenses paid out of the Closeout
Account and will provide Buyer, within 90 days after the Closing, a report
setting forth all expenses paid out of the Closeout Account. Buyer will have the
right to audit such report. To the extent that any proceeds remain in the
Closeout Account at the end of such 90-day period, such proceeds will be
promptly delivered to Buyer.”

 

5



--------------------------------------------------------------------------------

15. Amendment to Signature Pages.

(a) In signature blocks of Heritage and Royal Oak after the phrase “LTD.”, the
phrase “LLC” will be deleted.

(b) In the signature blocks of Ansure and any entity which is an Asset Seller,
reference to Nelms as a signatory on behalf of those entities shall be deleted.

16. Joinder. Any party signatory hereto, that has not executed the Purchase
Agreement shall be deemed to have executed and joined as a party to and agrees
to be subject to and bound by the provisions of the Purchase Agreement as
amended hereunder.

17. Except as set forth herein all other provisions of the Purchase Agreement
shall remain unchanged. If one or more provisions of this Amendment shall be
held invalid, illegal or unenforceable, such provision shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Amendment. In either
case, the balance of this Amendment shall be interpreted as if such provision
were so modified or excluded, as the case may be, and shall be enforceable in
accordance with its terms.

18. This Amendment shall be binding upon the parties signatories hereto and
their respective successors and permitted assigns.

19. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

20. The parties acknowledge and agree that nothing set forth in this Amendment
shall be construed as a representation or warranty of the Receiver or to expand
any representation and warranty of the Receiver set forth in the Purchase
Agreement prior to the adoption of this Amendment, and the Receiver makes no
representations, warranties or covenants except as provided in Section 5.5,
5.11., 5.12, 5.14, 5.19 and Section 11.11 of the Purchase Agreement. The Buyer,
by its execution of this Amendment, reaffirms its indemnity of the Receiver set
forth in Section 11.11 of the Purchase Agreement.

21. The representations and warranties of the parties hereto contained in the
Purchase Agreement remain true and correct, on and as of the date of this
Amendment, except for representations or warranties made as of some other
specified date, which remain true and correct as of such specified date.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned parties hereto have duly executed this
Amendment on the date first above written.

 

BUYER:

STONEMOR OPERATING LLC,

a Delaware limited liability company

By: /s/ Paul Waimberg PAUL WAIMBERG, Vice President

STONEMOR INDIANA LLC,

an Indiana limited liability company

By: /s/ Paul Waimberg PAUL WAIMBERG, Vice President

STONEMOR INDIANA
SUBSIDIARY LLC,

an Indiana limited liability company

By: /s/ Paul Waimberg PAUL WAIMBERG, Vice President OHIO CEMETERY HOLDINGS,
INC., an Ohio corporation By: /s/ Paul Waimberg

PAUL WAIMBERG, Vice President



--------------------------------------------------------------------------------

SELLERS: ANSURE MORTUARIES OF
INDIANA, LLC By: /s/ Ronald P. Robertson /s/ Lynette Gray, Receiver MEMORY
GARDENS
MANAGEMENT
CORPORATION By: /s/ Ronald P. Robertson /s/ Lynette Gray, Receiver FOREST LAWN
FUNERAL HOME
PROPERTIES, LLC By: /s/ Ronald P. Robertson /s/ Lynette Gray, Receiver GARDENS
OF MEMORY
CEMETERY LLC By: /s/ Ronald P. Robertson /s/ Lynette Gray, Receiver GILL FUNERAL
HOME, LLC By: /s/ Ronald P. Robertson /s/ Lynette Gray, Receiver



--------------------------------------------------------------------------------

 

GARDEN VIEW FUNERAL HOME, LLC By: /s/ Ronald P. Robertson /s/ Lynette Gray,
Receiver ROYAL OAK MEMORIAL GARDENS OF OHIO LTD. By: /s/ Ronald P. Robertson /s/
Lynette Gray, Receiver HERITAGE HILLS MEMORY GARDENS OF OHIO LTD. By: /s/ Ronald
P. Robertson /s/ Lynette Gray, Receiver



--------------------------------------------------------------------------------

/s/ Michael P. Wyman POA for Robert Nelms ROBERT E. NELMS

 

ROBERT NELMS, LLC By: /s/ Michael P. Wyman POA for Robert Nelms ROBERT E. NELMS,
member and president



--------------------------------------------------------------------------------

/s/ Lynettte Gray, Receiver LYNNETTE GRAY, Receiver